
	
		II
		111th CONGRESS
		1st Session
		S. 1277
		IN THE SENATE OF THE UNITED STATES
		
			June 17, 2009
			Mrs. Shaheen introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on bitolylene
		  diisocyanate (TODI).
	
	
		1.Bitolylene diisocyanate
			 (TODI)
			(a)In
			 generalHeading 9902.01.01 of
			 the Harmonized Tariff Schedule of the United States (relating to bitolylene
			 diisocyanate (TODI)) is amended by striking 12/31/2009 and
			 inserting 12/31/2012.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
